Citation Nr: 0305160	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  99-18 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether $24,039.94 was the proper amount of the veteran's 
separation pay to be recouped from Department of Veterans 
Affairs (VA) disability compensation.  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
September 1992 and on active duty for training from February 
to July 1993.  It is noted that during the course of this 
appeal, this matter was transferred from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, to the RO in Winston-Salem, North Carolina, and then 
to the RO in Baltimore, Maryland.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 determination of the 
Winston-Salem RO that the veteran's disability compensation 
benefits would be withheld from August 1, 1993 until the full 
amount of his separation pay of $30,058.67 was recovered.  

This matter was remanded to the RO in February 1997, and in a 
July 1998 decision the Board denied the claim, finding that 
the veteran's disability compensation was subject to 
recoupment of separation pay, from February 1, 1994.  The 
Board commented, in the "Introduction" portion of that 
decision, that during the course of this appeal the RO in 
Winston-Salem (in April 1998) accepted $20,755.14 as the 
amount of the veteran's separation pay.  The Board pointed 
out that, essentially, the RO based this figure on 
information received from the Service Department to the 
effect that of the $30,284.68 separation pay (SSB, noted on a 
DD Form 215), $9,529.54 which represented the veteran's re-
enlistment bonus, was deducted from this pay, which left 
$20,755.14 as the net amount of separation pay.  However, the 
Board noted, as the amount of the separation pay to be 
recouped was not at issue, a finding in that regard would not 
be made.

Subsequent to this Board decision, the appellant appealed to 
United States Court of Appeals of Veterans Claims (Court).  
In January 1999, while the case was pending, the VA's Office 
of General Counsel filed a motion (Motion) requesting that 
the Court vacate the Board's July 1998 decision (the veteran 
joined in the motion February 1999).  Further, the Motion 
requested that the case be remanded to the Board for further 
readjudication.  

At that time the parties requested that this matter be 
remanded for consideration of the effect a (then) recent 
change in law - explained below - may have on the amount of 
separation pay to be recouped (again, this issue was not 
specifically before the Board at the time of the July 1998 
decision.  In February 1999, the Court granted the Motion, 
vacated the Board's July 1998 decision, and remanded the case 
to the Board for compliance with directives that were 
specified by the Court.  In June 1999, the Board remanded 
this matter to the RO for further development and 
adjudication.  At this point, it was apparent that the Court 
was of the opinion (although this was not specifically 
expressed) that the amount of the separation pay was indeed 
at issue.  

In any event, in July 1999 the RO determined that the correct 
amount of the veteran's separation pay was $30,049.92 and 
that $6,009.98 represented the Federal taxes withheld from 
this pay (this information was also gleaned from the Defense 
Finance and Accounting Service (DFAS) records).  As such, the 
RO determined that the proper amount to be recouped was 
$24,039.94.  The Board, in an August 2000 decision, and upon 
an independent review of the pertinent records, agreed with 
this determination, and denied the veteran's appeal.  

The appellant again appealed to the Court, and in an October 
2002 decision, the Court vacated the August 2000 decision and 
remanded the case to the Board for compliance with directives 
that were specified by the Court, and detailed below.

As previously noted by the Board in August 2000, it is clear 
from the January 1999 Motion and February 1999 order that the 
gist of the July 1998 decision was undisturbed (i.e. that the 
veteran's disability compensation was subject to recoupment 
of separation pay), and as such, it is unnecessary to 
completely revisit the issues discussed and decided in that 
matter.  There appears to be no remaining dispute that the 
veteran's disability compensation is/was subject to 
recoupment of separation pay.  The controversy now pending 
before the Board pertains solely to whether $24,039.94 was 
ultimately the appropriate amount of separation pay to be 
recouped, given prior actions of the RO in this matter 
(explained below).  




FINDINGS OF FACT

1.  The veteran received separation pay in the amount 
$30,049.92, of which $6,009.98 was deducted for Federal 
taxes, leaving a net amount of  $24,039.94.  

2.  The April 1998 decision by the Winston-Salem RO that 
$20,755.14 was the amount of the veteran's separation pay to 
be recouped was undebatably in error based on the facts of 
record.  


CONCLUSIONS OF LAW

1.  Of the veteran's $30,049.92 separation pay, $24,039.94 is 
the proper amount to be recouped from VA disability 
compensation. 10 U.S.C.A. § 1174(h)(2); 38 C.F.R. 
§ 3.700(a)(5) (2002).

2.  The April 1998 decision by the Winston-Salem that 
$20,755.14 was the proper amount of the veteran's separation 
pay to be recouped from VA disability benefits was clearly 
and unmistakably erroneous.  38 C.F.R. §§ 3.105, 3.2600 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA regulations provide in part that a veteran who has 
received separation pay may receive disability compensation 
for disability incurred in or aggravated by service prior to 
the date of receipt of separation pay subject to recoupment 
of the total amount received as separation pay. 38 C.F.R. 
§ 3.700(a)(5) (2002).  As discussed in prior Board actions 
regarding this matter, the veteran's service-connected 
disabilities were incurred during his period of active duty 
service which spanned from December 1981 to September 1992 
and his separation pay was based on that period of service.  
As such, this compensation is subject to recoupment of the 
separation pay.  38 C.F.R. § 3.700(a)(5) (2002).

The Board notes that $30,049.92 was the actual amount of the 
veteran's separation pay (see the information received from 
DFAS in July 1999), but that in April 1998, the Winston-
Salem, North Carolina RO accepted $20,755.14 as the amount of 
the separation pay to be recouped.  Essentially, the RO based 
this figure on information received from the Service 
Department to the effect that of the $30,284.68 separation 
pay, over $9,529.54, which represented the veteran's re-
enlistment bonus which became a debt due to his early 
separation from service, was deducted from this pay, which 
left $20,755.14 as the net amount of separation pay.  The RO 
then issued a payment of over $9,000 to the veteran.  

In any event, as discussed above in the "Introduction" 
portion of this decision, the Court, in February 1999, 
remanded this matter for consideration of the effect a recent 
change in law may have had on the amount of separation pay to 
be recouped.  Specifically, it is noted that in 1996, Public 
Law 104-201, section 653, amended 10 U.S.C.A. § 1174(h)(2) to 
add that deducted from the VA disability compensation was the 
total amount of separation benefit payment "less the amount 
of Federal taxes withheld from such pay (such withholding 
being at the flat withholding rate for Federal income tax 
withholding, as in effect pursuant to regulations prescribed 
under chapter 24 of the Internal Revenue Code of 1986)."  
Prior to this amendment, VA recouped the gross amount of the 
disability severance pay.  See VAOPGCPREC 67-91.  

Public Law 105-178 added that "[t]he amendment made by 
section 653...(Public Law 104-201...) to [10 U.S.C.A. 
§ 1174(h)(2)] shall apply to any payment of separation pay 
under the special separation benefits program under section 
1174a of that title that was made during the period beginning 
on December 5, 1991, and ending on September 30, 1996."

As this change in the law was made during the course of the 
veteran's appeal, the Court was apparently of the opinion 
that the dictates of Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991) applied.  In Karnas, the Court held that where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply unless Congress provided otherwise 
(which, as noted above, they did with respect to this change 
in law) or permitted the Secretary to do otherwise.  

Subsequent to the June 1999 Board remand, the RO, in July 
1999, determined that the correct amount of the veteran's 
separation pay was $30,049.92 and that $6,009.98 represented 
the Federal taxes withheld from this pay (this information 
was also gleaned from the DFAS records).  As such, the RO 
determined that the proper amount to be recouped was 
$24,039.94.  The Board, upon an independent review of the 
pertinent records, agreed with this determination in an 
August 2000 decision which was vacated by the Court, as noted 
above, in October 2002.  

Prior to this Court decision, the veteran and his attorney's 
primary contention was that the veteran never actually 
received the full $24,039.94, as over $9,529.54 was taken out 
of this pay, and that the RO's previous determination that 
$20,755.14 was the correct amount of separation pay to be 
recouped could not be amended without a finding of clear and 
unmistakable error with that determination (see 38 C.F.R. 
§ 3.105).  Both the Board and the Court determined that these 
arguments failed because, with respect to the latter 
contention, this was not an instance where some prior 
adjudication has become final by operation of law, and with 
respect to the former contention, the full amount of 
$24,039.94 was "received" by the veteran in that over 
$9,000 was used to satisfy a debt that he owed to the Service 
Department and the remainder was forwarded to him (it was 
pointed out that even if the full amount was issued to the 
veteran, he would have still have owed the service department 
the debt).

In any event, the specific issue before the Board, as 
determined by the Court in the October 2002 decision is 
whether the $24,039.94 was ultimately the appropriate amount 
of separation pay to be recouped, given prior actions of the 
RO in this matter.  Specifically, the Court points out that 
the Board failed to consider certain potentially applicable 
regulations, among other things, in essentially increasing 
the amount of separation pay to be recouped from disability 
benefits from 20,755.14 to $24,039.94.  The Board will 
address each concern below.  


a.  38 C.F.R. § 3.105(h).

In the October 2002 decision, the Court noted that the Board 
failed to consider, to the extent that if the amount VA had 
already recouped from the veteran is classified as a 
"benefit," the dictates of 38 C.F.R. § 3.105(h).  This 
regulation details procedures applicable for reduction or 
discontinuance of benefits where such reduction or 
discontinuance is warranted by reason of information received 
concerning income, net worth, dependency, or marital or other 
status.  In such situations, a proposal for the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons, the beneficiary will be notified at his or 
her latest address of record of the contemplated action, will 
be furnished detailed reasons for the reduction, and will be 
given 60 days for the presentation of additional evidence to 
show that the benefits should be continued at their present 
level.

The Board finds that this regulation is not applicable to the 
claim on appeal.  In this case, the veteran's VA disability 
compensation award has not been reduced or discontinued.  
Throughout the course of this appeal, he has been awarded VA 
disability compensation at a certain rate which has never 
been reduced or discontinued.  The veteran simply was not 
legally entitled to receive both VA disability compensation 
and service department separation pay, so that he was 
entitled only to payment of disability compensation subject 
to recoupment of the amount of separation pay received.  The 
recoupment action was in the nature of a threshold matter 
precedent to the payment of compensation; it did not 
represent a reduction or discontinuance of a running award of 
benefits.  Again, the issues raised during the course of this 
appeal include whether - and how much - of the veteran's 
separation pay would be recouped from VA compensation.  The 
amendment of the amount to be recouped, from $20,755.14 to 
$24,039.94, was not a reduction or discontinuance of a VA 
benefit award, but only a correction in the amount of service 
department separation pay forming the basis for recoupment.  
The monetary benefit to which the veteran was entitled 
pursuant to his running VA disability compensation award did 
not change.


b.  38 C.F.R. § 3.2600(d)

The Court also noted that the Board failed to consider 
38 C.F.R. § 3.2600(d), even though this regulation did not 
become effective until June 1, 2001, and therefore over nine 
months after the Board's last decision on this matter.  66 
Fed. Reg. 21871-74 (May 2, 2001).  In any event, this 
regulation deals with the review of benefit claims decisions 
by an Adjudication Officer, Veteran's Service Center Manager, 
or Decision Review Officer, at VA's discretion, after a 
notice of disagreement has been received in a case.  The 
regulation applies in cases where notices of disagreement 
were filed on or after June 1, 2001.  See 38 C.F.R. § 3.2600 
(2002). 

38 C.F.R. § 3.2600(d) specifically indicates that the 
reviewer may grant a benefit sought in a claim 
notwithstanding 38 C.F.R. § 3.105(b), but except as provided 
in paragraph (e) of this section, may not revise the decision 
in a manner that is less advantageous to the claimant than 
the decision under review.  38 C.F.R. § 3.2600(e) provides 
that notwithstanding any other provisions of this section, 
the reviewer may reverse or revise - even if disadvantageous 
to the veteran - prior decisions of an agency of original 
jurisdiction on the grounds of clear and unmistakable error 
(citing 38 C.F.R. § 3.105(a)).  

That said, even if applicable in this matter, the Board notes 
that indeed the action by the Winston-Salem RO in accepting 
$20,755.14 as the amount of the veteran's separation pay for 
the purpose of recoupment was clearly and unmistakably 
erroneous.  The Board points out that the pertinent VA 
regulation provides that where the evidence establishes clear 
and unmistakable error, a prior decision must be reversed or 
amended.  38 C.F.R. § 3.105(a).  The Court has prescribed a 
three-prong test to determine whether clear and unmistakable 
error exists in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied" 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), (2) the error must be 
"undebatable" and the sort of error "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a finding of clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior decision.  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).  

The Court has further held that clear and unmistakable error 
is "the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

It is clear that the Winston-Salem RO incorrectly applied the 
law in determining that $20,755.14 was the amount of the 
veteran's separation pay to be recouped from VA compensation, 
in that the RO incorrectly determined, essentially, that the 
re-enlistment bonus paid back to the service department did 
not count as part of the separation bonus "received" by the 
veteran.  As noted by the Court, the $9,529.54 was indeed 
"received" by the veteran in that it paid a debt owed by 
him to the service department.  This error is undebatable and 
had it not been made the outcome would indeed have manifestly 
changed.  In other words, had the relevant law (10 U.S.C.A. 
§ 1174(h)(2); 38 C.F.R. § 3.700(a)(5)) been correctly applied 
at the time, as it ultimately was by the Baltimore RO, the RO 
in Winston-Salem would have determined that the proper amount 
of separation pay to be recouped included the $9,529.54 
amount.  

In sum, to the extent that 38 C.F.R. § 3.2600(d) applied in 
this case, the action of the RO in Baltimore was warranted 
when considering 38 C.F.R. § 3.2600(e).  




c.  38 C.F.R. § 1.912a

The Court also noted that the Board failed to consider 
38 C.F.R. § 1.912a (collection by offset from VA benefit 
payments).  The Court pointed out that it appeared that the 
full amount of $30,058.67 was recouped, but that when the 
Winston-Salem RO amended the amount subject to recoupment to 
$20,755.14, a payment of about $9,500 was made to the 
veteran; and, that following the Baltimore RO's 
recalculation, an overpayment in the estimated amount of 
$3,500 was created, (consisting of the $9,500 payment made to 
the appellant by the Winston-Salem RO minus the $6,000 
withheld from the SSB as federal income tax, which amount was 
calculated by the Baltimore RO as not being subject to 
recoupment).  The Court noted that to the extent that the 
$3,500 is fairly classified as a "debt" rather than part of 
the original statutorily-mandated offset under section 
1174(h)(2), 38 C.F.R. § 1.912a would seem to apply, and the 
Board would have to ensure that VA complied with the 
procedural safeguards listed in that provision.  

Specifically, 38 C.F.R. § 1.912a provides that VA shall 
collect debts governed by 38 C.F.R. § 1.911 by offset against 
any current or future VA benefit payments to the debtor.  It 
is noted that offset shall commence promptly (unless deferral 
is requested within 30 days of notification of rights and 
remedies set out in 38 C.F.R. § 1.911) after notification to 
the debtor as provided in paragraph (b) of this section.  
38 C.F.R. § 1.912a(b) essentially provides that offset shall 
not commence until the debtor has been notified in writing of 
the matters described in 38 C.F.R. § 1.911(c) and (d) (rights 
and remedies).  

The Board notes that the dictates of 38 C.F.R. § 1.912a (and 
38 C.F.R. § 1.911) were met in this case.  In an August 1999 
letter, the Baltimore RO informed the veteran of the amount 
of the debt created ($3,519.66), and the reason for the debt, 
and previously, in July 1999, the RO notified him that he 
could submit evidence showing that the proposed action should 
not be undertaken.  It is not clear that the veteran was 
informed of his right to request a waiver of recovery of an 
overpayment as required under 38 C.F.R. § 1.911(c); however, 
the Board, in the "Introduction" portion of the since 
vacated August 2000 decision, noted that it appeared that a 
request for a waiver of recovery of an overpayment in the 
amount of $3,519.66 had been submitted and referred this 
matter to the RO's Committee on Waivers and Compromises 
(Committee) for appropriate action (as such, any error in not 
informing the veteran of this right was essentially cured by 
the referral of the request for waiver to the Committee, as 
well as the request itself).

Thereafter, in a June 2002 Committee decision, this claim of 
entitlement to a waiver of recovery of the overpayment was 
denied (to date, this decision has not been appealed).  In 
light of the above-discussed action, it is clear that the 
dictates of 38 C.F.R. § 1.912a were met in this case.  


d. the veteran's-benefits system as a pro-claimant system

Finally, the Court noted that the veteran had sought a figure 
less than the $20,755.14 recoupment amount set by the 
Winston-Salem RO in April 1998, in that he continued to 
appeal the matter despite the fact that this RO had granted 
him most of the recalculation he had sought (he had argued 
that the correct amount subject to recoupment was $16,000).  
The Court noted that, however, the net result after the 
income-tax-withholding recalculation by the Baltimore RO 
(mandated by the 1999 Court remand) was a $3,250 increase in 
the appellant's liability.

The Court noted that it is well settled that the veterans-
benefits system is a pro-claimant system.  The Court cited 
both Brown v. Gardner, 513 U.S. 115, 118 (1994), for the 
proposition that with respect to statutory interpretation, 
"interpretive doubt is to be resolved in the veteran's 
favor," and Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998), for the proposition that "[t]his court and the Supreme 
Court both have long recognized that the character of the 
veterans' benefits statutes is strongly and uniquely pro-
claimant" and describing "the historically non-adversarial 
system of awarding benefits to veterans."  The Court pointed 
out that a review of the pertinent regulations showed that VA 
has established rather detailed procedural safeguards for a 
variety of situations in which a veteran's benefits may be 
reduced, noting 38 C.F.R. § 3.105(e)-(i) as an example.  

In sum, the Court stated that the Board allowed the RO to 
increase the veteran's liability and then subsequently 
ratified that increase, and thus, the veteran, who was 
seeking a $4,750 reduction in his liability, received instead 
a $3,250 increase.  The Court noted that this result appeared 
to be at odds with the pro-claimant nature of the veterans-
benefits system, and that by ratifying this increase in 
liability, the Board essentially created a process whereby 
the veteran had to take an appeal at his own risk.  The Court 
also questioned the Board's jurisdiction to do so.  

First, as to jurisdiction, the Board would point out that the 
Board's July 1998 decision noted that the issue of the amount 
of separation pay to be recouped was not then before the 
Board.  The question of the amount, specifically with regard 
to the effect of Federal taxation, first arose in the motion 
to remand joined in by the appellant that was granted by the 
Court's order in February 1999.  To comply with that order, 
the RO and the Board reviewed the service department 
information relating to the payment of separation pay and 
calculated the amount to be recouped after consideration of 
Federal tax withheld.  Inherent in that calculation was a 
threshold determination as to the total amount of separation 
pay received by the veteran.  That determination, as has 
already been noted above, led to the correction of a clearly 
erroneous prior decision as to the amount of separation pay 
received, and the amount of separation pay to be recouped, 
less Federal tax withheld, was then calculated.  In reviewing 
the August 2000 Board decision that affirmed that amount, the 
Court, in its October 2002 decision, quite clearly determined 
that the amount of the recoupment was at issue on appeal.  
Thus, the question of the amount of separation pay to be 
recouped is before the Board, and the Board believes that it 
must determine the proper amount, based on the clear facts 
and the governing legal criteria.  

The Board, while acknowledging that the veteran's-benefits 
system is clearly a pro-claimant system, is of the opinion 
that in this particular matter there existed no 
"interpretive doubt" with respect to the applicable laws, 
in that it is clear that when applying this law, the proper 
amount of the veteran's separation pay to be recouped was 
$24,039.94.  See 10 U.S.C.A. § 1174(h)(2); 38 C.F.R. 
§ 3.700(a)(5) (2002).  Again, the veteran's separation pay 
was $30,049.92 and $6,009.98 in Federal taxes was withheld, 
and this fact is not in dispute.  As such, based on the 1996 
change in the law noted above (Public Law 104-201, section 
653), the proper amount to be recouped was $24,039.94. 
10 U.S.C.A. § 1174(h)(2) 38 C.F.R. § 3.700(a)(5) (2002).  

The $20,755.14 amount set by the Winston-Salem RO in April 
1998 as the amount to be recouped was, as noted above, 
clearly and unmistakably erroneous.  While the veterans-
benefits system is pro-claimant, it nevertheless allows for 
revisions of decisions, even if disadvantageous to a 
claimant, where such decisions are shown to meet the high 
burden of proof necessary for correction of clear and 
unmistakable error.  The amount of service department 
separation pay received is an undebatable fact shown by this 
record, and an incorrect amount was quite clearly selected as 
the basis for recoupment in the intitial adjudicative 
determination in April 1998.  The subsequent correction of 
the amount to be recouped, following readjudication to 
include the deduction for Federal tax, was proper.  

As addressed above, the procedural safeguards detailed in the 
regulations were met in adjusting the amount set from 
$20,755.14 to the correct amount of $24,039.94.  As also 
discussed above, the veteran was notified of his rights and 
remedies, and in fact filed a separate claim of entitlement 
to a waiver of recovery of the debt, which was adjudicated by 
the Committee.  

In sum, the Board finds that the evidence clearly establishes 
that the veteran's separation pay was $30,049.92 and that 
$6,009.98 in Federal taxes was withheld from this pay.  As 
such, and for the reasons set out above, the proper amount to 
be recouped was $24,039.94.  10 U.S.C.A. § 1174(h)(2) 
38 C.F.R. §§ 1.912, 3.105, 3.700(a)(5), 3.2600 (2002).




ORDER

The proper amount of separation pay to be recouped is 
$24,039.94.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

